DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejections - 35 USC § 103 for claims 1-8 and 10 has withdrawn with respect to the arguments received on January 17, 2022. 
Change in Art Unit Designation for Your Application
     The Art Unit designation of your application in the USPTO has changed from 2676 to 2674.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2674.  
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given by Steven E. Warner on February 14, 2022over the phone.
The claim 9 has been canceled according to applicant’s agreement.

Allowable Subject Matter
Claims 1-8 and 10 are allowed.
The closest prior art, namely, Takahashi’669 (US 2019/0129669), Shiratori’040 (US 2014/0376040), Ganesan’118 (US 2015/0373118) and Nakajima’936 (US 2012/0062936) fails to teach “upon receiving a job notification event from the first print service, obtains bibliography information of the print job stored in the first print service from the first print service, wherein the second print service does not receive print contents that makes up the print job even if the job notification event is received, wherein the second print service performs acquiring processing to acquire the print job from the first print service and transferring processing to transfer the acquired print job to the image forming apparatus according to receiving a print request for performing the print job corresponding to the bibliographic information, and wherein, in the transferring processing, neither storing the print job acquired from the first print service into a storage area for temporarily storing the print job until a printing start instruction is received nor responding to the first print service with the first completion notification upon acquisition of the print job is performed” along with all the other limitations as required by independent claim 1.
The closest prior art, namely, Takahashi’669 (US 2019/0129669), Shiratori’040 (US 2014/0376040), Ganesan’118 (US 2015/0373118) and Nakajima’936 (US 2012/0062936) fails to teach “upon receiving a job notification event from the first print service, obtains bibliography information of the print job stored in the first print service from the first print service, wherein the second print service does not receive print contents that makes up the print job even if the job notification event is received, wherein the second print service performs acquiring processing to acquire the print job from the first print service and transferring processing to transfer the acquired print job to the image forming apparatus according to receiving a print request for performing the print job corresponding to the bibliographic information, and wherein, in the transferring processing, neither storing the print job acquired from the first print service into a storage area for temporarily storing the print job until a printing start instruction is received nor responding to the first print service with the first completion notification upon acquisition of the print job is performed” along with all the other limitations as required by independent claim 10.
     Any comment considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application 
/HUO LONG CHEN/Primary Examiner, Art Unit 2674